UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16508 USA REAL ESTATE INVESTMENT TRUST (Exact Name of Small Business Issuer as specified in its Charter) California 68-0420085 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 650 Howe Avenue, Suite 730 Sacramento, California95825 (Address of principal executive offices)(Zip Code) (916) 761-4992 (Issuer's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Shares of Beneficial Interest (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark if Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined under Rule 12b-2 of the Securities Exchange Act of 1934).YesoNox The aggregate market value of the registrant’s voting shares held by non-affiliates:no established market exists for the registrant’s shares of beneficial interest. The number of shares of beneficial interest outstanding at August 9, 2013 was 15,788. 2 USA REAL ESTATE INVESTMENT TRUST Table of Contents Page PART I. ITEM 1. Business 4 ITEM 1A. Risk Factors 5 ITEM 1B. Unresolved Staff Comments 5 ITEM 2. Properties 5 ITEM 3. Legal Proceedings 5 ITEM 4. Mine Safety Disclosures 5 PART II. ITEM 5. Market for the Registrant’s Common Equity and Related Shareholder Matters and Issuer Purchases of Equity Securities 6 ITEM 6. Selected Financial Data 6 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 7 ITEM 8. Financial Statements and Supplementary Data 8 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 ITEM 9A(T). Controls and Procedures 18 ITEM 9B. Other Information 19 PART III. ITEM 10. Directors, Executive Officers and Corporate Governance 19 ITEM 11. Executive Compensation 20 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 21 ITEM 13. Certain Relationships and Related Transactions and Director Independence 21 ITEM 14. Principal Accounting Fees and Services 21 PART IV ITEM 15. Exhibits and Financial Statement Schedules 23 3 Forward-Looking Statements This Annual Report on Form 10-K of USA Real Estate Investment Trust (the "Trust"), contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such statements are based on assumptions and expectations which may not be realized and are inherently subject to risks, uncertainties and other factors, many of which cannot be predicted with accuracy and some of which might not even be anticipated.Future events and actual results, performance, transactions or achievements, financial and otherwise, may differ materially from the results, performance, transactions or achievements expressed or implied by the forward-looking statements.Risks, uncertainties and other factors that might cause such differences, some of which could be material, include, but are not limited to: changes in the global political environment; national and local economic, business and real estate and other market conditions; the competitive environment in which the Trust operates; property management risks; financing risks, such as the inability to obtain debt or equity financing on favorable terms; possible future downgrades in the Trust's credit rating; the level of volatility of interest rates; financial stability of tenants, including the ability of tenants to pay rent, the decision of tenants to close stores and the effect of bankruptcy laws; the rate of revenue increases versus expense increases;governmental approvals, actions and initiatives; environmental/safety requirements and costs; risks of real estate acquisition and development, including the failure of acquisitions to close and pending developments and redevelopments to be completed on time and within budget; risks of disposition strategies, including the failure to complete sales on a timely basis and the failure to reinvest sale proceeds in a manner that generates favorable returns; risks of joint venture activities; as well as other risks identified in this Annual Report on Form 10-K and, from time to time, in the other reports the Trust files with the Securities and Exchange Commission or in other documents that the Trust publicly disseminates.The Trust undertakes no obligation to publicly update or revise these forward-looking statements, whether as a result of new information, future events or otherwise. PART I. ITEM 1.BUSINESS. The Trust is a California business trust that was formed on October 7, 1986, for the primary purpose of engaging in the business of acquiring, owning, operating and financing real estate investments. The Trust commenced operations on October 19, 1987, upon the sale of the minimum offering amount of shares of beneficial interest. The purpose of the Trust is to provide investors with an opportunity to own, through transferable shares, an interest in diversified real estate investments. Through such investments, the Trust seeks to provide investors with an opportunity to participate in a portfolio of professionally managed real estate investments in the same way a mutual fund affords investors an opportunity to invest in a professionally managed portfolio of stocks, bonds and other securities. From 1987 through 2011 the Trust was organized and operated in a manner that enabled it to be taxed as a real estate investment trust rather than a regular corporation. In 2012 the Trust was unable to maintain its status as a real estate investment trust. Accordingly, in 2012 and subsequent years the Trust will be taxed as a regular corporation. The Trust will terminate 21 years after the death of the last survivor of persons listed in the Trust's Declaration of Trust. The Trust may also be terminated at any time by the majority vote or written consent of its shareholders. The office of the Trust is located at 650 Howe Avenue, Suite 730 in Sacramento, California. 4 The Trust has no employees. It is administered by its Trustees and by its Chairman, and by independent contractors who work under the supervision thereof as a self-administered and self-managed California business trust. The rules and regulations adopted by various agencies of federal, state or local governments relating to environmental controls and the development and operation of real property may operate to reduce the number of investment opportunities available to the Trust or may adversely affect the properties currently owned by it. While the Trust does not believe environmental controls have had a material impact on its activities, there can be no assurance that the Trust will not be adversely affected thereby in the future. The business of the Trust is uniquely sensitive to tax legislation.Changes in tax laws are made frequently.There is no way for the Trust to anticipate when or what changes in the tax laws may be made in the future, or how such changes might affect the Trust. ITEM 1A.RISK FACTORS. Not applicable to smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable to smaller reporting companies. ITEM 2.PROPERTIES. As December 31, 2011, the Trust owned one hundred and twenty one acres of land in Wiggins, Mississippi valued at $1,786,000.The Trust acquired this land through foreclosure on January 6, 2009. On May 11, 2012, the Trust sold the one hundred and twenty-one acres of land in Wiggins, Mississippi. ITEM 3.LEGAL PROCEEDINGS. None. ITEM 4.MINE SAFETY DISCLOSURES. None. 5 PART II ITEM 5.MARKET FOR THE REGISTRANT’SCOMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. The Trust has one class of authorized and outstanding equity consisting of shares of beneficial interest with a par value of $1 per share.The Trust engaged in a continuous best efforts public offering from May 20, 1987 until May 20, 1992.As of August 9, 2013, the Trust had 15,788 shares outstanding to 2,013shareholders of record. No active public trading market presently exists for the shares of the Trust.Occasional trades in the shares of the Trust take place without the participation of the Trust on the Over-the-Counter Bulletin Board. The Trust paid no distributions in 2012 or 2011.Currently, the Trust has no continuing income, but continuing expenses.As a result the Trustees have suspended distributions at this time. In December 2012, the Trust repurchased 200 of its shares of beneficial interest for $16,660 or $83.30 per share in a privately-negotiated transaction. ITEM 6.SELECTED FINANCIAL DATA. Not applicable to smaller reporting companies. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. CRITICAL ACCOUNTING ESTIMATES REAL ESTATE OWNED:Real estate owned is originally recorded at fair value less estimated selling costs.Subsequent to acquisition, real estate owned is carried at the lower of carrying amount or current fair value less selling costs.Decreases in the carrying amount of real estate owned are recorded as an impairment charge in the statements of operations. REAL ESTATE LOAN:The Trust carries its real estate loans at its unpaid principal balances net of unamortized loan fees unless they are impaired.A loan is considered impaired when the Trust determines that it is probable that it will be unable to collect all amounts due including principal and interest, according to the contractual terms of the loan agreement.The Trust measures impairment of a loan based upon the fair value of the collateral.If the measurement of impairment for the loan is less than the recorded investment in the loan, the shortfall is charged off with a corresponding charge to the provision for loan losses. RESULTS OF OPERATIONS As of December 31, 2012, the Trust has advanced $817,282 to West Coast Realty Trust, Inc. (“WCRT”), a related party, in connection with WCRT’s formation and proposed initial public offering. WCRT’s proposed initial public offering has been delayed and collection of the advance is uncertain. As such, the Trust recorded a $587,282 impairment charge in the 2012 statement of operations. Effective January 1, 2010, the Trust suspended income recognition on the real estate loan.Accordingly, no interest income was recognized in 2012 or 2011.The Trust recorded a $150,800 provision for loan loss to establish the loan loss reserve against the real estate loan in September 2011. FINANCIAL POSITION During 2012, the Trust advanced $738,782 to WCRT. As of December 31, 2012, the Trust has advanced a total of $817,282 to WCRT in connection with WCRT’s formation and proposed initial public offering and is expected to be repaid without interest at the closing of WCRT’s proposed initial public offering. Of this advance, $230,000 relates to fees paid to Aviva Life and Annuity Company for a planned mortgage refinance. The mortgage refinance was completed subsequent to December 31, 2012 and WCRT remitted $230,000 to the Trust in June 2013. WCRT’s proposed initial public offering has been delayed and collection of the advance is uncertain. As such, the Trust recorded a $587,282 impairment charge in the 2012 statement of operations. The advance is reflected as “Other assets” on the accompanying balance sheet and recorded at $230,000 and $78,500 at December 31, 2012 and 2011. 6 LIQUIDITY AND CAPITAL RESOURCES The Trust has no continuing operating income, but has continuing expenses. As a result, the Trustees have suspended distributions at this time. The Trust expects to meet its short-term liquidity requirements from cash on hand. OnMay 11,2012, the Trust sold the 121 acres of land in Wiggins, Mississippi held by the Trust. As a result of the sale, the Trust had $1,200,089 of additional cash after paying the broker commission and the principal and accrued interest on the note payable collateralized by the land. In 2012, the Trust repurchased 2,209 of its shares of beneficial interest for $184,010 or $83.30 per share in privately-negotiated transactions. OFF-BALANCE SHEET ARRANGEMENTS The Trust has no off-balance sheet arrangements. IMPACT OF INFLATION The Trust's operations have not been materially affected by inflation.The rate of inflation has been relatively low since the Trust commenced operations in October 1987. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable to smaller reporting companies. 7 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Page Report of Independent Registered Public Accounting Firm 9 Balance Sheets As of December 31, 2012 and 2011 10 Statements of Operations Years Ended December 31, 2012 and 2011 11 Statements of Changes in Shareholders' Equity Years Ended December 31, 2012 and 2011 12 Statements of Cash Flows Years Ended December 31, 2012 and 2011 13 Notes to Financial Statements 14 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Trustees and Shareholders USA Real Estate Investment Trust We have audited the accompanying balance sheets of USA Real Estate Investment Trust as of December 31, 2012 and 2011, and the related statements of operations, shareholders' equity, and cash flows for the years then ended.These financial statements are the responsibility of the Trust's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of USA Real Estate Investment Trust as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ Crowe Horwath LLP Sacramento, California August 9, 2013 9 USA REAL ESTATE INVESTMENT TRUST Balance Sheets December 31, December 31, Assets Real estate owned $ $ Real estate loan, net Cash Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Accounts payable $ $ Note payable Total liabilities Commitments and Contingencies Shareholders' Equity: Shares of beneficial interest, par value $1 per share; 62,500 shares authorized; 15,798 and 18,007shares outstanding at December 31, 2012 and 2011, respectively Additional paid-in capital Distributions in excess of cumulative net income ) (24,392,696 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to financial statements. 10 USA REAL ESTATE INVESTMENT TRUST Statements of Operations Years Ended December 31, 2012 and 2011 Revenues: Interest income $ $ Expenses: Operating Impairment of receivables General and administrative Other income, legal settlement Net loss $ ) $ ) Loss per share $ ) $ ) Weighted-average number of shares Distributions per share $ $ See notes to financial statements. 11 USA REAL ESTATE INVESTMENT TRUST Statements of Changes in Shareholders' Equity Years Ended December 31, 2012 and 2011 Shares of Beneficial Interest Additional Paid-in Distributions in Excess of Cumulative Total Shareholders' Number Amount Capital Net Income Equity December 31, 2010 $ $ $ ) $ Net loss (612,413 ) (612,413 ) December 31, 2011 (24,392,696 ) Net loss ) ) Repurchase of shares (2,209 ) (2,209 ) (181,801 ) (184,010 ) December 31, 2012 $ $ $ ) $ See notes to financial statements. 12 USA REAL ESTATE INVESTMENT TRUST Statements of Cash Flows For the Years Ended December 31, 2012 and 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash ( used in) provided by operating activities: Impairment charge Changes in operating assets and liabilities: Decrease in accounts payable (100,749 ) (101,208 ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Net proceeds from the sale of real estate Advance to related party ) (78,500 ) Collections on real estate loan Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Payment of note payable (500,000 ) Repurchase of shares of beneficial interest (184,010 ) Net cash used in financing activities (684,010 ) NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental cash flow disclosures: Cash paid for interest $ See notes to financial statements. 13 USA REAL ESTATE INVESTMENT TRUST Notes to Financial Statements 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES GENERAL:USA Real Estate Investment Trust (the "Trust") was organized under the laws of the State of California pursuant to a Declaration of Trust dated October 7, 1986.The Trust commenced operations on October 19,1987 upon the sale of the minimum offering amount of shares of beneficial interest.The Trust is a self-administered and self-managed California business trust. USE OF ESTIMATES:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets, liabilities, revenues and expenses and the disclosure of contingent assets and liabilities.Actual results could differ from those estimates. REAL ESTATE OWNED:Real estate owned is originally recorded at fair value less estimated selling costs.Subsequent to acquisition, real estate owned is carried at the lower of carrying amount or current fair value less selling costs.Decreases in the carrying amount of real estate owned are recorded as an impairment charge in the statements of operations. REAL ESTATE LOAN:The Trust carries its real estate loans at its unpaid principal balances net of unamortized loan fees unless they are impaired.A loan is considered impaired when the Trust determines that it is probable that it will be unable to collect all amounts due including principal and interest, according to the contractual terms of the loan agreement.The Trust measures impairment of a loan based upon the fair value of the collateral.If the measurement of impairment for the loan is less than the recorded investment in the loan, the shortfall is charged off with a corresponding charge to the provision for loan losses. CASH:Cash consists of demand deposits with financial institutions.Cash balances periodically exceeded the insurable amounts. DISTRIBUTIONS IN EXCESS OF NET INCOME:The Trust has a general policy of distributing cash to its shareholders in an amount that approximates taxable income plus noncash charges such as depreciation and amortization.As a result, distributions to shareholders exceed cumulative net income. SEGMENT POLICY:The Trust operates in one business segment.For 2012 and 2011, allrevenues have been derived from domestic operations. REVENUE RECOGNITION:Interest income is accrued on the outstanding principal amounts of the real estate loans.When the Trust determines that a loan is impaired, income recognition is suspended if full recovery of interest and principal appears uncertain.Loan fees are recognized as interest income over the lives of the related real estate loans using the straight-line method. INCOME TAXES:From 1987 through 2011 the Trust was organized and operated in a manner that enabled it to be taxed as a real estate investment trust rather than a regular corporation. In 2012 the Trust was unable to maintain its status as areal estate investment trust. Accordingly, in 2012 and subsequent years the Trust will be taxed as a regular corporation. NET INCOME PER SHARE:Net income per share is computed based on the weighted-average number of shares outstanding. RECENTLY ISSUED AND ADOPTED ACCOUNTING GUIDANCE: In May 2011, the Financial Accounting Standards Board (“FASB”) issued an amendment to achieve common fair value measurement and disclosure requirements between U.S. and International accounting principles.Overall, the guidance is consistent with existing U.S. accounting principles; however, there are some amendments that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. Other than the additional disclosure requirements, the adoption of this guidance had no impact on the financial statements. 14 In June 2011, the FASB amended existing guidance and eliminated the option to present the components of other comprehensive income as part of the statement of changes in shareholders' equity.The amendment requires that comprehensive income be presented in either a single continuous statement or in two separate consecutive statements. The adoption of this guidance had no impact on the financial statements or disclosure as the Trust had no components of comprehensive income at December 31, 2012 or 2011. 2.REAL ESTATE OWNED As of December 31, 2011 the Trust owned one hundred and twenty-one acres of land in Wiggins, Mississippi recorded at $1,786,000 which is after an impairment charge of $814,000 was taken. Prior to impairment the recorded amount was $2,600,000. The Trust acquired this land through foreclosure on January 6, 2009.On May 11, 2012, the Trust sold the one hundred and twenty-one acres of land in Wiggins, Mississippi for $1,900,000 in cash.In connection with the sale the Trust paid a real estate commission of $114,000 to its broker. The net proceeds received of $1,786,000 resulted in no gain or loss. 3.REAL ESTATE LOAN As of December 31, 2012 and 2011 the Trust had one real estate loan with a recorded amount of $0, which is net of a $150,800 allowance, collateralized by property in Sacramento, California and personally guaranteed by the principal members of the borrower.The loan bears interest at 10% per annum, payable in monthly installments of interest only.The principal balance was due August 31, 2010. The Trust’s motion for summary judgment in the lawsuit the Trust filed to enforce the guarantees of the guarantors of the real estate loan was granted and judgment entered in September 2010.The Trust received a $400,000 settlement payment from one of the guarantors in September 2011.The Trust intends to pursue collection of the remaining $150,800 balance from the remaining guarantor. As such, the remaining $150,800 balance is considered impaired and the Trust recorded a $150,800 provision for loan loss to establish a loan loss reserve in September 2011. Effective January 1, 2010, the Trust suspended income recognition on the real estate loan.Interest income forgone on the real estate loan during 2012 and 2011 was $15,080 and $41,239, respectively. 4.NOTE PAYABLE As of December 31, 2011, the Trust had a $500,000 note payable collateralized by 121 acres of land in Wiggins, Mississippi owned by the Trust. On May 11, 2012, the Trust sold the 121 acres of land in Wiggins, Mississippi for $1,786,000 in cash. In connection with the sale, the Trust paid in full the $585,911 of outstanding principal and accrued interest on the note. 5.SHAREHOLDERS' EQUITY The Trust paid no distributions in 2012 or 2011. In 2012, the Trust repurchased 2,209 of its shares of beneficial interest for $184,010 or $83.30 per share in privately-negotiated transactions. 15 6.COMMITMENTS AND CONTINGENCIES The Trust may become involved in claims and legal matters arising in the ordinary course of business. The Trust evaluates these claims and legal matters on a case-by-case basis to make a determination as to the impact, if any, on its business, liquidity, results of operations, financial condition or cash flows.The Trust currently believes that the ultimate outcome of these claims and proceedings, individually and in the aggregate, will not have a material adverse impact on its financial position, results of operations or cash flows. The Trust’s evaluation of the potential impact of these claims and legal proceedings on its business, liquidity, results of operations, financial condition and cash flows could change in the future. 7.FAIR VALUE MEASUREMENTS AND OTHER FINANCIAL MEASUREMENTS The Trust has no assets or liabilities accounted for at fair value on a recurring or non-recurring basis.Fair value is the exchange price that would be received for an asset or paid to transfer a liability (exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.There are three levels of inputs that may be used to measure fair values: Level 1 – Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity can access as of the measurement date. Level 2 – Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3 – Significant unobservable inputs that reflect a company’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The carrying values and fair values of the Trust’s financial instruments were as follows: December 31, 2012 December 31, 2011 Level Carrying value Fair value Carrying value Fair value Cash 1 $ Accounts payable 2 Note payable due within one year 2 There were no transfers between Level 1 and Level 2 during 2012 or 2011. Cash, Accounts payable and Note payable due within one year. The carrying amounts approximate fair value because of the short maturity of the instruments. 8.RELATED PARTY In 2011 the Trust paid Benjamin A. Diaz, a Trustee and Secretary of the Trust, $44,000 for legal services provided in connection with certain settlements entered into by the Trust. During 2012, the Trust advanced $738,782 to WCRT. As of December 31, 2012, the Trust has advanced a total of $817,282 to WCRT in connection with WCRT’s formation and proposed initial public offering and is expected to be repaid without interest at the closing of WCRT’s proposed initial public offering. Of this advance, $230,000 relates to fees paid to Aviva Life and Annuity Company for a planned mortgage refinance. The mortgage refinance was completed subsequent to December 31, 2012 and WCRT remitted $230,000 to the Trust in June 2013. WCRT’s proposed initial public offering has been delayed and collection of the advance is uncertain. As such, the Trust recorded a $587,282 impairment charge in the 2012 statement of operations. The advance is reflected as “Other assets” on the accompanying balance sheet and recorded at $230,000 and $78,500 at December 31, 2012 and 2011. 16 9. INCOME TAXES Losses before income taxes amounted to $779,470 for the year ended December 31, 2012. Because of the net operating losses and a valuation allowance on deferred tax assets, there was no provision for income taxes recorded in the financial statements for the year ended December 31, 2012. A reconciliation of the federal statutory income tax rate of 34% and the Trust's effective income tax rates is as follows: In thousands of dollars: Statutory federal income tax benefit 31 % State income tax, net of federal benefit 9
